         Case 8:19-bk-13584-TA Doc 24 Filed 09/18/19 Entered 09/18/19 21:47:46                                               Desc
                             Imaged Certificate of Notice Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-13584-TA
Coastal International, Inc.                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-8                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 16, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 18, 2019.
db             +Coastal International, Inc.,   2832 B Walnut Avenue,   Tustin, CA 92780-7002

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 18, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 16, 2019 at the address(es) listed below:
              Jeffrey I Golden    on behalf of Debtor    Coastal International, Inc. jgolden@wgllp.com,
               kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
              Leib M Lerner    on behalf of Debtor    Coastal International, Inc. leib.lerner@alston.com,
               autodockettest-lax@alston.com
              Reem J Bello   on behalf of Debtor    Coastal International, Inc. rbello@wgllp.com,
               kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
              United States Trustee (SA)    ustpregion16.sa.ecf@usdoj.gov
                                                                                              TOTAL: 4
    Case 8:19-bk-13584-TA Doc 24 Filed 09/18/19 Entered 09/18/19 21:47:46                                                         Desc
                        Imaged Certificate of Notice Page 2 of 3
                                                                                     FOR COURT USE ONLY




                                                                                                     FILED & ENTERED

                                                                                                            SEP 16 2019

                                                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                                                       Central District of California
                                                                                                       BY mccall     DEPUTY CLERK

                                          UNITED STATES BANKRUPTCY COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
                                                         SANTA ANA DIVISION
  In re:                                                                             CASE NO.: 8: 19-bk-13584-TA


  Coastal International, Inc., a Nevada Corporation                                   CHAPTER: 11



                                                                                       ORDER SETTING SCHEDULING AND
                                                                                       CASE MANAGEMENT CONFERENCE

                                                          Debtor(s)                  DATE: September 18, 2019
                                                                                     TIME: 11:00 a.m.
                                                                                     COURTROOM: 5B
                                                                                     PLACE: U.S. Bankruptcy Court
                                                                                            Ronald Reagan Federal Building
                                                                                            411 W. Fourth Street
                                                                                            Santa Ana, CA 92701


    PLEASE TAKE NOTICE that, pursuant to 11 U.S.C. § 105(d), the Court will conduct a status conference in the above
case at the place and time set forth above.

     PLEASE TAKE FURTHER NOTICE WKDWEDVHGXSRQWKH&RXUW¶VUHFRUGVDQGHYLGHQFHSUHVHQWHGDWWKHVWDWXV
conference, the Court may do one or more of the following at the status conference (or at any continued hearing) without
further notice:

    1.           dismiss the case;
    2.           convert the case to another chapter;
    3.           order the appointment of a chapter 11 trustee;
    4.           establish deadlines for the filing of claims, requests for payment of expenses of administration and/or
                 objections to claims;
    5.           set deadlines for filing or soliciting acceptances of a proposed plan and disclosure statement by the
                 debtor or any other party in interest;
    6.           fix the scope and format of the notice to be provided regarding the hearing on approval of the
                 disclosure statement;
    7.           provide that the hearing on approval of the disclosure statement may be combined with the hearing
                 on confirmation of the plan;
    8.           set a deadline for confirmation of a plan;
    9.           set deadlines for compliance with reporting and other chapter 11 debtor in possession requirements;
    10.          set deadlines for the assumption or rejection of executory contracts or unexpired leases; and/or
    11.          refer matters to mediation.
           This form is for the EXCLUSIVE use of the United States Bankruptcy Court, Central District of California, Santa Ana Division.
May 2010
    Case 8:19-bk-13584-TA Doc 24 Filed 09/18/19 Entered 09/18/19 21:47:46                                                         Desc
                        Imaged Certificate of Notice Page 3 of 3




    IT IS HEREBY ORDERED as follows:

    1.           The debtor in possession Coastal International, Inc., a Nevada Corporation (or the chapter 11 trustee, if
                 one has been appointed), shall serve a copy of this order on the United States Trustee, all secured
                 creditors, the official committee of unsecured creditors and its counsel (or the 20 largest unsecured
                 creditors, if no committee has been appointed) and any parties that have requested special notice in the
                 cases not less than 24 days prior to the date scheduled for the status conference;

    2.           The debtor in possession (or the chapter 11 trustee, if one has been appointed) shall file with the court
                 and serve on the parties identified in the preceding paragraph not less that 14 days prior to the date
                 scheduled for the status conference a written status report that includes the following information:

                DDEULHIGHVFULSWLRQRIWKHGHEWRU¶VEXVLQHVVHVDQGRSHUDWLRQVLIDQ\DQGWKHSULQFLSDODVVHWVDQG
                            liabilities or each estate;
                b.          brief answers to these questions:
                            1.        What precipitated the bankruptcy filing?
                            2.        What does the debtor hope to accomplish in this chapter 11 case?
                            3.        What are the principal disputes or problems likely to be encountered during the course of
                                      WKHGHEWRU¶VUHRUJDQL]DWLRQHIIRUWV"
                            4.        How does the debtor recommend that these disputes be resolved and why?
                            5.        Has the debtor complied with all of its duties under 11 U.S.C. § § 521, 1006 and 1107 and
                                      all applicable guidelines of the Office of the United States Trustee, and, if not, why not?
                            6.        Do any parties claim an interest in cash collateral of the debtor?
                            7.        Is the debtor using cash that any party claims as its cash collateral and, if so, on what
                                      date(s) did the debtor obtain an order authorizing the use of such cash or the consent
                                      of such party?
                c.          the identity of all professional retained or to be retained by the estate, the dates on which
                            applications for the employment of such professionals were filed or submitted to the United
                            States Trustee, the dates on which orders were entered in response to such applications, if
                            any, and a general description of the type of services to be rendered by each or the purpose
                            of the employment;
                d.          in operating cases, evidence regarding projected income and expenses for the first six months
                            of the case;
                e.          proposed deadlines for the filing of claims and objections to claims;
                f.          a proposed deadlines for the filing of a plan and disclosure statement; and
                g.          a discussion of any significant unexpired leases and executory contracts to which the debtor is
                            DSDUW\DQGWKHGHEWRU¶s intentions with regard to these leases and contracts;
                h.          if debtor is an individual, whether debtor proposes to combine the hearing on the disclosure
                            statement and plan. See 11 U.S.C. § 105(d)(2)(B)(vi)

                                                                         ###



              Date: September 16, 2019




           This form is for the EXCLUSIVE use of the United States Bankruptcy Court, Central District of California, Santa Ana Division.
May 2010
                                                                      -2-
